Citation Nr: 0706839	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  05-12 816	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
compression fractures to T-10 through L-1, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for hypertrophic 
facet disease of the cervical spine, currently evaluated as 
10 percent disabling.


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to September 
1979, August 1981 to January 1992, and November 2001 to 
November 2002.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  During the course of appeal, jurisdiction 
over the case was transferred to the RO in Buffalo, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After review, the Board observes that further development is 
required prior to adjudicating the veteran's claims.

The last VA examination for his service-connected 
disabilities was conducted in July 2001.  As it has been over 
five years since the last examination, the Board finds that 
an additional VA examination should be conducted to determine 
the current nature and severity of his disabilities.

Relevant ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Lastly, during the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, although the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claims for 
increased ratings, he was not provided with notice of the 
type of evidence needed to establish an effective date for 
the disabilities on appeal.  Thus, corrective notice can be 
provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that 
includes an explanation of the information 
or evidence needed to establish a 
disability rating and effective date for 
the disabilities on appeal, as outlined by 
the Court in Dingess/Hartman.

2.  The RO should obtain the names and 
addresses of any VA or non-VA medical care 
providers who treated the veteran for 
cervical and thoracolumbar spine 
disabilities since March 2005.  After 
securing the necessary release, the RO 
should obtain these records.  
Specifically, the RO should obtain 
pertinent VA treatment records from the 
Albany, New York VA health care system 
since March 2005.  

3.  The RO should then schedule the 
veteran for a VA orthopedic examination by 
a physician to determine the current 
nature and severity of his service-
connected residuals of compression 
fractures to T-10 through L-1 and 
hypertrophic facet disease of the cervical 
spine.  The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
indicated tests deemed necessary should be 
conducted, and all symptomatology should 
be reported in detail.  

The examiner should comment on the 
functional limitations caused by pain and 
any other associated symptoms, to include 
the frequency and severity of flare-ups of 
these symptoms, and the effect of pain on 
range of motion.  The examiner should also 
indicate whether the veteran's compression 
fracture results in demonstrable deformity 
of a vertebral body.

4.  Thereafter, the RO should readjudicate 
the claims.  If any benefit sought on 
appeal remains denied, the veteran should 
be issued a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


